IN THE SUPREME COURT OF THE STATE OF DELAWARE

AN’DESHIA SATCHELL,                      §
                                         §
       Defendant Below,                  § No. 396, 2018
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
STATE OF DELAWARE,                       § Cr. ID No. 1711001757
                                         §            1711001790
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: November 21, 2018
                          Decided:   December 20, 2018

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                 ORDER

      After consideration of the brief and motion to withdraw filed by the

appellant’s counsel under Supreme Court Rule 26(c), the State’s response, and the

Superior Court record, it appears to the Court that:

      (1)    In January 2018, the appellant, An’Deshia Satchell, was indicted on

charges of Robbery Second Degree, Robbery First Degree, Assault Second Degree,

Aggravated Menacing, and two counts of Possession of a Deadly Weapon During

Commission of a Felony. The charges arose from two separate incidents that

occurred on November 1, 2017. On May 23, 2018, Satchell pleaded guilty to

Robbery First Degree and Robbery Second Degree. In exchange for Satchell’s guilty

plea, the State entered a nolle prossequi on the other charges.
      (2)    On July 13, 2018, following a presentence investigation, the Superior

Court sentenced Satchell as a habitual offender for Robbery Second Degree,

imposing a sentence of fifteen years at Level 5 incarceration, with credit for 257

days previously served. For the charge of Robbery First Degree, the Superior Court

sentenced Satchell to fifteen years at Level 5 incarceration, with decreasing levels

of supervision beginning after serving five years at Level 5. This is Satchell’s direct

appeal.

      (3)    Satchell’s counsel has filed a brief and a motion to withdraw under

Supreme Court Rule 26(c). Satchell’s counsel asserts that, based upon a complete

and careful review of the record, there are no arguably appealable issues. Counsel

states that he informed Satchell of the provisions of Rule 26(c) and provided her

with a copy of the motion to withdraw and the accompanying brief. Counsel also

informed Satchell of her right to supplement counsel’s presentation. Satchell

responded with a written submission raising an issue concerning her sentencing as a

habitual offender. The State has responded to the Rule 26(c) brief and argues that

the Superior Court’s judgment should be affirmed.

      (4)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must be satisfied that the appellant’s counsel has made




                                          2
a conscientious examination of the record and the law for arguable claims. 1 This

Court must also conduct its own review of the record and determine “whether the

appeal is indeed so frivolous that it may be decided without an adversary

presentation.”2

         (5)     In her written submission, Satchell challenges her sentencing as a

habitual offender. She claims that her plea agreement does not reflect that she would

be sentenced as a habitual offender.

         (6)     The record makes clear that Satchell was aware that she faced a

potential maximum sentence of life imprisonment as a habitual offender. The plea

agreement that Satchell signed indicates that Satchell’s potential sentence for

Robbery Second Degree was “5 yrs to life,” as “HO § 4214(a).” Even if Satchell

may not have known from reading the plea agreement form alone that “HO §

4214(a)” referred to habitual offender status under 11 Del. C. § 4214(a), the plea

agreement made clear that she faced a potential maximum sentence of life

imprisonment. And Satchell acknowledges on appeal that she was aware of the issue

“through conversations.” The truth-in-sentencing form that Satchell signed similarly

indicates that Satchell’s maximum potential penalty was life imprisonment.


1
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S.738, 744 (1967).

2
    Penson, 488 U.S. at 81.



                                              3
          (7)   The transcript of the plea proceeding confirms that Satchell’s counsel

stated that he had explained to Satchell that the State would be seeking sentencing

as a habitual offender; recited her prior convictions and that he had reviewed those

convictions with Satchell; stated that she was eligible for habitual offender

sentencing; and stated that she would be subject to a sentence of “five to life.” The

Superior Court asked Satchell if she understood that, “because of what is your likely

status,” she “face[d] a sentence up to life in jail,” to which Satchell responded,

“Yes.”

          (8)   During Satchell’s sentencing hearing, Satchell’s counsel conceded that

Satchell was a habitual offender and remarked that she could receive a life sentence.

The Superior Court asked Satchell’s counsel whether he had any objections to the

State’s habitual offender motion. Her counsel stated that he did not, noting that the

prior convictions appeared to satisfy the statutory requirements for habitual offender

status.

          (9)   Finally, even if Satchell had disputed her habitual offender status when

she entered into the plea agreement—which she did not—the Superior Court would

not have erred by sentencing her as a habitual offender. Satchell’s prior convictions




                                            4
clearly satisfy the statutory requirements for habitual offender status under §

4214(a).3

       (10) The Court has reviewed the record carefully and concludes that

Satchell’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that counsel made a conscientious effort to examine the

record and the law and properly determined that Satchell could not raise a

meritorious claim on appeal.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.



                                              BY THE COURT:


                                              /s/ Gary F. Traynor
                                                    Justice




3
  See, e.g., Lewis v. State, 2015 WL 4606521 (Del. July 30, 2015) (affirming sentencing as habitual
offender where the defendant disputed habitual offender status on plea agreement form but did not
oppose the later-filed habitual offender motion and did not show on appeal that his prior
convictions did not support his designation as a habitual offender); Alley v. State, 2015 WL
4511348 (Del. July 24, 2015) (affirming sentencing as habitual offender where defense counsel
stated at the guilty plea hearing that the defendant intended to challenge the State’s motion to seek
habitual offender sentencing, defense counsel stated at the sentencing hearing that there was no
good faith basis to oppose the habitual offender motion, and the defendant had the required number
of prior felony convictions to be declared a habitual offender).



                                                 5